FILED
                              NOT FOR PUBLICATION                           JAN 24 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DEMBO CAMARA,                                     No. 09-72365

                Petitioner,                       Agency No. A078-675-797

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 17, 2012 **

Before:         LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Dembo Camara, a native and citizen of Mauritania, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001),

and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

because Camara omitted from his asylum application that government forces shot

and killed his parents and sister at the time of his own detention, see Alvarez-

Santos v. INS, 332 F.3d 1245, 1254 (9th Cir. 2003), and his testimony was vague

and lacking in detail, see Singh-Kaur v. INS, 183 F.3d 1147, 1153 (9th Cir. 1999)

(level of specificity appropriate consideration in adverse credibility determination).

In the absence of credible testimony, Camara’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Camara’s CAT claim is based on the same testimony found to be

not credible, and he points to no other evidence that shows it is more likely than

not he would be tortured if returned to Mauritania, his CAT claim also fails. See

id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                           2                                       09-72365